United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Harrisburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-513
Issued: August 27, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 3, 2013 appellant, through her attorney, filed a timely appeal from a
September 21, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed
right rotator cuff tendinitis and impingement in the performance of duty as a clerk.
FACTUAL HISTORY
On February 17, 2012 appellant, then a 44-year-old clerk, filed an occupational disease
claim (Form CA-2) alleging a torn right shoulder muscle as a result of repetitious movements of
1

5 U.S.C. § 8101 et seq.

lifting packages and casing letters in her federal employment duties. She first became aware of
her condition and of its relationship to her employment on January 2, 2012. Appellant notified
her supervisor on February 17, 2012. The claim was given File No. xxxxxx993.
In a January 24, 2012 x-ray of the right shoulder, Dr. Barry Tom, a Board-certified
diagnostic radiologist, reported that there was no evidence of fracture or dislocation deformity.
In a February 6, 2012 report, Dr. A. Lee Osterman, a Board-certified orthopedic surgeon,
listed a history that appellant was previously treated for bilateral de Quervain’s, trigger finger,
multiple areas of tenosynovitis and left lateral epicondylitis. He noted that she should be on a
permanent light-duty basis. Appellant sought treatment for a new condition, which began two
weeks prior when she was lifting at work and developed pain in her right shoulder when putting
a tub on the floor. Dr. Osterman also noted pain in the right elbow. He diagnosed possible
rotator cuff tendinitis related to appellant’s lifting and recommended a magnetic resonance
imaging (MRI) scan. Dr. Osterman provided work restrictions of no frequent lifting up to 10
pounds and occasionally 20 pounds. He restricted assembly line, repetitive elbow and arm work
on the right side with no lifting overhead or extended arm work.
In a February 7, 2012 diagnostic report, Dr. Steven Chmielewski, a Board-certified
diagnostic radiologist, reported that an MRI scan of the right shoulder revealed a high grade
focal full thickness supraspinatus tendon tear without definite evidence of atrophy or retraction
of the supraspinatous muscle. He further noted probable partial thickness intraspinatus tendon
tear and probable superior labrum, anterior to posterior tear.
A February 14, 2012 work capacity evaluation was provided by Dr. Osterman detailing
appellant’s permanent work restrictions for her left wrist condition in File No. xxxxxx581.
In a February 27, 2012 report, Dr. Osterman reviewed appellant’s February 7, 2012 MRI
scan of the right shoulder and diagnosed rotator cuff tendinitis and impingement. Appellant was
provided with a cortisone injection. Dr. Osterman noted that she could continue at modified duty
and would hopefully acquire a window clerk job which was less demanding.
By letter dated February 24, 2012, OWCP informed appellant that the evidence of record
was insufficient to establish her claim. Appellant was advised of the medical and factual
evidence needed and asked to respond within 30 days. OWCP also requested that the employing
establishment provide information regarding her employment duties.
In February 7 and March 2, 2012 narrative statements, appellant reported that she had
been an employee since December 6, 1986. She provided details of the various positions held
and duties performed. Appellant stated that the repetitive nature of her work caused injury to her
hands, wrists and left elbow for which she was placed on limited duty. She stated that
management took away the job that was created for her and returned her to her former job.
Appellant’s work included casing letters, oversized large envelopes and magazines, scanning bar
codes, removing tubs and trays, lifting packages and throwing packages and parcels. She would
place the tubs on the floor so she did not have to reach high to case the letters. Appellant’s job
required her to unload big containers filled with mail, magazines or oversized letters. She also
had to unload hampers and containers filled with packages of first class and priority mail and she

2

could not pull more than 20 pounds. Appellant was initially allowed to take breaks to rest her
hand and her right shoulder but recently, her supervisor had refused her breaks until the mail
sorting was completed. She noted that her team was short staffed, which caused additional
repetitive movements and strain.
By letter dated March 19, 2012, the employing establishment controverted the claim. It
noted that appellant had a previously accepted claim for both hands, under File No. xxxxxx581.
File No. xxxxxx168 for her right hand and wrist was denied by OWCP.2 The employing
establishment stated that, based on appellant’s modified-duty assignment, she was given two
5-minute breaks and a 30-minute lunch break on her scheduled workdays. Appellant was also
allowed to take as many breaks as deemed necessary and had a 20-pound lifting restriction. Her
position consisted of casing mail for three to four hours and working the window service for four
to five hours. Appellant’s physical requirements included standing for four hours, sitting for
three hours and walking for one hour. Most recently, she had bid for a full-time position
consisting of eight hours of working the window services.
An April 11, 2011 offer of modified assignment for appellant’s clerk position was
provided, which was accepted by appellant on May 9, 2011. Her physical requirements included
lifting up to 20 pounds for one hour, standing, walking and sitting for three hours, driving as
needed for one hour and limited repetitive motion with breaks for two hours. In February 14,
2012 letter, appellant informed her supervisor that raising her hand to case letters, picking up
parcels and placing packages into hampers caused her right shoulder to ache.
By decision dated March 27, 2012, OWCP denied appellant’s claim. It found that the
medical evidence of record failed to establish that her rotator cuff tendinitis or impingement was
causally related to the accepted workactivities.
By letter dated April 4, 2012 appellant, through counsel, requested a hearing before the
Branch of Hearings and Review.
In an April 23, 2012 report, Dr. Osterman stated that appellant had switched to a window
clerk job, which she could tolerate better than her previous position. He recommended
restrictions relative to lifting. On June 4, 2012 Dr. Osterman reported treating appellant since
April 24, 1995 for multiple upper extremity problems. He treated her on February 6, 2012 for
right shoulder rotator cuff tendinitis, noting that an MRI scan confirmed the diagnosis and
impingement. On physical examination, mechanical findings relative to the right shoulder
consisted of limited motion, clicking and a positive impingement test.
Dr. Osterman opined that appellant’s right rotator cuff tendinitis and mechanical
problems resulted from a work-related injury in 2012. This opinion was based on the written
history appellant provided that described the repetitive lifting in her employment duties and her
statement that, while lifting, she developed a sharp pain in her right shoulder. Dr. Osterman
noted that the kind of lifting mechanism she described was that which would cause rotator cuff
tendinitis, particularly in a person who had known susceptibility. Given appellant’s multiple
2

The Board notes that the record before the Board does not provide any other information pertaining to
appellant’s other OWCP claims.

3

previous visits and diagnoses,he noted that this was the first treatment for active rotator cuff
tendinitis. Dr. Osterman further noted that the rotator cuff problem was confirmed objectively
by the MRI scan. Hestated that, to a reasonable degree of medical certainty, appellant’s rotator
cuff tendinitis in her right shoulder was related to the work-related activitiesof January 2012.
Dr. Osterman noted that the condition could require surgical intervention in the future.
At the July 13, 2012 hearing, appellant provided testimony regarding her work history
and the various positions she performed. She began working in January 2010 and her position
involved opening trucks to unload mail, pulling containers, lifting parcels, casing mail, throwing
parcels that weighed up to 70 pounds, lifting trays of mail that weighed up to 20 pounds and
doing throwbacks. Appellant worked this position until March 2011 when she was placed on
limited-duty due to tendinitis of the wrist. She was moved to half days performing strenuous and
repetitive work that required reaching. Appellant’swork changed again in May 2011 and her
duties involved driving, casing letters and flats, throwing parcels, lifting tubs and spreading mail.
In October 2011, her duties again changed and became more strenuous. Appellant was put back
to eight hours of sorting tubs, casing letters and flats and throwing parcels. A coworker injured
herself and was placed on limited duty, making appellant responsible for lifting the tubs.
Appellant worked in this job until she bid for and received a window clerk position in
February 2012.
As to her right shoulder condition, appellant testified that her pain began to gradually
increase in her various positions. No specific incident occurred and she believed that her
condition was caused from repetitive lifting overtime. Appellant described specific incident at
work involving lifting and contended that her managers did not abide by her restrictions. In
October 2011, she started having problems with her shoulder.
A March 11, 2011 offer of modified assignment was signed and accepted by appellant,
which provided physical requirements of lifting up to 20 pounds for one hour, standing, walking
and sitting for three hours and driving for four hours. The offer of modified assignment was
effective March 26, 2011 and referenced File No. xxxxxx581. The April 11, 2011 offer of
modified assignment for appellant’s clerk position was resubmitted, which was signed and
accepted by appellant on May 9, 2011, File No. xxxxxx581. Appellant’s physical requirements
as a clerk included lifting up to 20 pounds for one hour, standing, walking and sitting for three
hours, driving as needed for one hour and limited repetitive motion with breaks for two hours.
An October 19, 2011 offer of modified assignment was signed and accepted by appellant,
effective October 22, 2011 for File No. xxxxxx581. It provided duties of a sales service and
distribution associate for eight hours a day. The physical requirements provided restrictions of
lifting up to 20 pounds for eight hours a day. A physician crossed out this restriction and hand
wrote lifting up to 20 pounds for one hour and limited repetitive motion with breaks for two
hours, his signature dated October 21, 2011.
In treatment notes dated January 9 and February 20, 2012, Dr. Ron Burinsky,
anosteopath, reported that appellant had two tears in her right rotator cuff tendons. Appellant
could return to full duties of her bid assignment within the allotted six-month period.
Treatment and progress notes dated January 24 to July 16, 2012 documenting appellant’s
right shoulder condition were also submitted from Dr. Patrick M. Borja, a treating chiropractor.

4

By letter dated September 17, 2012, Dr. Osterman reported that appellant had multiple
areas of tendinitis due to her repetitive work activities. The lifting of the tub incident was merely
“the straw that broke the camel’s back.” Dr. Osterman stated that appellant’s multiple problems
were related to her repetitive work activities.
By decision dated September 21, 2012, an OWCP hearing representative affirmed the
March 27, 2012 decision, as modified to find that the evidence of record failed to establish that
the occupational exposure occurred as alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.7 The opinion of the physician must be one of reasonable medical certainty
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Pendleton supranote 3 at 1143.

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005);Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

5

and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion.8
An employee who claims benefits under FECA has the burden of establishing by the
weight of reliable, probative and substantial evidence that the condition for which compensation
is sought is causally related to a specific employment incident or to specific conditions of the
employment. The claimant must present rationalized medical opinion evidence, based upon a
complete and accurate factual and medical background, establishing causal relationship.9
However, it is well established that, proceedings under FECA are not adversarial in nature and
while the claimant has the burden of establishing entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done.10
ANALYSIS
The issue is whether appellant developed right rotator cuff tendinitis and impingement in
the performance of duty. The Board finds that this case is not in posture for decision as to
whether she sustained an injury in the performance of duty.
In its September 21, 2012 decision, OWCP found that appellant did not establish that the
occupational exposure alleged. The Board finds, however, that the evidence of record is
sufficient to establish that the occupational exposure occurred, as alleged.
Through her narrative statements and testimony, appellant detailed her employment
duties as casing letters, oversized large envelopes and magazines, scanning bar codes, removing
tubs and trays, lifting packages and throwing packages and parcels. She stated that she would
place tubs on the floor so she would not have to reach high to case the letters. Appellant claimed
repetitive lifting packages and casing letters in her federal employment duties caused her right
shoulder injury. Her job required her to unload big containers filled with mail, magazines and
oversized letters, as well as unload hampers and containers filled with packages of first class and
priority mail because she could not pull more than 20 pounds. The medical evidence shows that
appellant first sought treatment on January 9, 2012 for her right shoulder condition with
Dr. Burinsky. Dr. Osterman’s February 6, 2012 medical report notes that she sought treatment
for right shoulder pain which had developed in January 2012, when she was lifting at work and
placed a tub on the floor. Appellant’s CA-2 form, narrative statements, testimony and
description to her physicians have all been consistent as to the occupational exposure alleged.
8

James Mack, 43 ECAB 321 (1991).

9

See Virginia Richard, claiming as executrix of the estate of Lionel F. Richard, 53 ECAB 430 (2002); see also
Brian E. Flescher, 40 ECAB 532, 536 (1989); Ronald K. White, 37 ECAB 176, 178 (1985).
10

Phillip L. Barnes, 55 ECAB 426 (2004); Virginia Richard, id.; Dorothy L. Sidwell, 36 ECAB 699 (1985);
William J. Cantrell, 34 ECAB 1233 (1993).

6

The employing establishment controverted the claim alleging that appellant’s work
involved a sedentary to light workday, which did not include a great deal of reaching over
shoulder, lifting parcels weighing 70 pounds or strenuous repetitive work. It noted that her
statements did not reflect the most recent signed job offer dated May 9, 2011. Appellant’s
supervisors were interviewed and stated that appellant never asked for assistance or complained
of any pain or problems relating to her work or limitations. They also stated that the work would
be rotated among the clerks working in that office. The employing establishment notedthat
appellant was given two 5-minute breaks and a 30-minute lunch break on scheduled workdays.
Appellant was also allowed to take as many breaks as she deemed necessary and had a 20-pound
lifting weight restriction.
The Board finds that appellanthas established the occupational exposure as alleged. The
employing establishment’s contentions do not negate the fact that her duties involved repetitive
motions of casing letters, oversized large envelopes, magazines, scanning bar codes, removing
tubs and trays and lifting and throwing packages. The Board notes that appellant never testified
that she was required to throw parcels weighing up to 70 pounds after her first offer of modified
duty on March 11, 2011,orprior to the work restrictions she was provided at that time.
Appellant has adequately and consistently described the circumstances giving rise to her
claimed condition, the duties she performed, limited-duty restrictions and various jobs she held
at USPS. The Board finds that the evidence, of record supports that the occupational exposure
occurred as alleged.11
This raises the question of whether her federal employment duties caused her right rotator
cuff tendinitis and impingement. The Board finds that the medical evidence is sufficient to
require further development of the case record.
The reports of Dr. Osterman provided a history of his medical treatment of appellant. On
February 6, 2012 she sought treatment after lifting a tub at work in January 2012 and developed
pain in her right shoulder. A February 7, 2012 MRI scan of the right shoulder revealed rotator
cuff tendinitis and impingement. Physical examination showed mechanical findings relative to
the right shoulder with limited motion, clicking and a positive impingement test.
Dr. Osterman attributed appellant’s right rotator cuff tendinitis to the lifting she
performed in January 2012 and to her history of repetitive work activities. He noted that the kind
of lifting mechanism she described was that which would cause rotator cuff tendinitis,
particularly in a person with a known susceptibility. Dr. Osterman noted that he first treated
appellant for this condition following the incident of January 2012. He further noted that the
rotator cuff problem was confirmed objectively by the MRI scan. Dr. Osterman opined, within a
reasonable degree of medical certainty, that appellant’s rotator cuff tendinitis in her right
shoulder was related to the work activities. He stated that the diagnosis of rotator cuff tendinitis
had been objectively substantiated and was an ongoing problem. In a September 17, 2012
supplement, Dr. Osterman reiterated that appellant’s right shoulder rotator cuff tendinitis related
to her repetitive work activities with a specific aggravation superimposed on the chronic process.
11

See Willie J. Clements, 43 ECAB 244 (1991).

7

The Board notes that, while Dr. Osterman’s opinion is not completely rationalized, it is
consistent in supporting that appellant sustained a right shoulder condition and is not
contradicted by any substantial medical evidence of record.12 Dr. Osterman provided a clear
opinion based on examination findings and an accurate factual and medical background. He
stated that appellant’s right rotator cuff tendinitis was caused or aggravated as a result of her
repetitive federal employment duties as a clerk.
Dr. Osterman demonstrated a clear
understanding of appellant’s work duties and discussed how they causedher injuries. He
provided a detailed review of her medical history, documenting treatment since April 1995 for
various upper extremity conditions. Following the incident of January 2012, appellant was seen
fortreatment for rotator cuff tendinitis. Dr. Osterman properly based his findings on diagnostic
testing and physical examination and noted that the rotator cuff problem was confirmed
objectively by the February 6, 2012 MRI scan.
The medical reports submitted from Dr. Barry, Dr. Chmielewski, Dr. Burinsky and
Dr. Borja document diagnostic testing and treatment for right rotator cuff tendinitis beginning in
January 2012.13 The evidence is sufficient to require OWCP to further develop the medical
evidence.14
On remand, OWCP should prepare a statement of accepted facts which described
appellant’s employment history, duties for each position held and the restrictions imposed by her
treating physicians. It should submit the statement of accepted facts to Dr. Osterman for
additional opinion on causal relations or refer appellantto a second opinion examiner. After such
development as deemed necessary, OWCP should issue a merit decision in her claim for
compensation.
CONCLUSION
The Board finds that appellant has established the occupational exposure as alleged. The
case is not in posture for decision as to whether she developed right rotator cuff tendinitis and
impingement causally related to the accepted factors of her federal employment as a clerk.

12

Frank B. Gilbreth, Docket No. 02-1310 (issued May 14, 2003).

13

The Board notes that while Dr. Borja’s reports dated January 24 to July 16, 2012 document appellant’s
treatment for the right shoulder, he is not considered a physician under FECA as he did not diagnose a spinal
subluxation as demonstrated by x-ray to exist. Thus, Dr. Borja’s reports are of limited probative value. A
chiropractor is not considered a physician under FECA unless their reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist and subject
to regulation by the Secretary. 5 U.S.C. § 8102(2); see Sean O’Connell, 56 ECAB 195 (2004); Mary A. Ceglia,
55 ECAB 626 (2004).
14

SeeVirginia Richard, supra note 9; see also Jimmy A. Hammons, 51 ECAB 219 (1999); John J. Carlone,
41 ECAB 354 (1989).

8

ORDER
IT IS HEREBY ORDERED THATthe September 21, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision.
Issued: August 27, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

